                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

 KIMBERLEY SCOTT,                  :
                                   :
       Plaintiff,                  :
                                   :
 v.                                :     CASE NO. 3:18CV1441(AWT)
                                   :
 WALT DISNEY CO., ET AL.,          :
                                   :
       DefendantS.                 :

                MEMORANDUM OF CONFERENCE AND ORDER

      On February 6, 2019, the court held a telephonic status

conference with counsel.    Plaintiff was represented by Dori B.

Hightower; defendants Walt Disney Co. and Fidelity Workplace

Services, LLC (the “Plan Defendants”) were represented by Darren

E. Nadel; defendant Susan Scott, as Trustee of The Stuart O.

Scott Family Trust dated September 19, 2003, was represented by

Nathan C. Favreau; and defendant Charles Silver, as Trustee of

The Stuart O. Scott Family Trust dated September 19, 2003, was

represented by John L. Bonee, III.

      Counsel stated that they have not yet begun discovery

because they have not finalized their 26(f) report.    The 26(f)

report is overdue.    Plaintiff’s counsel reported that she had

circulated a draft report, but that counsel for co-trustee

Charles Silver had not yet provided his comments.    By no later

than February 12, 2019, counsel for co-trustee Charles Silver

shall respond to plaintiff’s counsel with his comments.    By no
later than February 15, 2019, the parties shall file the 26(f)

report.   Discovery may begin immediately; the parties need not

wait for the filing of the 26(f) report.

     Plaintiff’s counsel requested copies of the administrative

record and account statements for the account(s) at issue.   The

Plan Defendants shall provide copies to all parties by February

12, 2019.   Also by that date, the Plan Defendants’ counsel shall

inform all other counsel whether the trustees have on-line

access to the account(s) at issue.

     The parties shall confer with one another to identify dates

during the month of February when they are available for a

second status conference and shall inform the court by no later

than February 8, 2019, by email to Law Clerk Lauren Greenspoon.

The court will then schedule a second teleconference with the

parties to discuss any other issues or tasks that need to be

accomplished so that a settlement conference may be productive.

     SO ORDERED at Hartford, Connecticut this 6th day of

February, 2019.

                               ___________/s/________________
                               Donna F. Martinez
                               United States Magistrate Judge




                                 2
